UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 25, 2016 TRI Pointe Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-35796 61-1763235 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19540 Jamboree Road, Suite 300, Irvine, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (949) 438-1400 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Approval of 2016 Executive Officer Compensation On February 25, 2016, the Board of Directors of TRI Pointe Group, Inc. (the “Company”) approved cash performance awards and awards of restricted stock units (“RSUs”) to the Company’s Chief Executive Officer, President, Chief Financial Officer, General Counsel and Chief Accounting Officer. The cash performance awards were made pursuant to the Company’s 2013 Long-Term Incentive Plan, with a performance period of January 1, 2016 to December 31, 2016. The payout amounts, if any, may range from 0% to 200% and will be based on the Company’s achievement of specified pre-tax income amounts and will be calculated based on percentages of each officer’s target. The Company awarded 297,426, 285,986 and 125,834 performance-based RSUs to the Company’s Chief Executive Officer, President and Chief Financial Officer, respectively. The number of performance-based RSUs awarded represents the maximum number of awards that may vest. The vesting, if at all, of these performance-based RSUs may range from 0% to 100% and will be based on the Company’s percentage attainment of specified threshold, target and maximum performance goals. The percentage of these performance-based RSUs that vest will be determined by comparing the Company’s total stockholder return to the total stockholder returns of a group of similarly-sized homebuilders. The performance period for these performance-based RSUs is January1, 2016 to December31, 2018. These performance-based RSUs will not vest if the Company’s total stockholder return from January 1, 2016 to December 31, 2018 is not a positive number, provided that the executive will thereafter become vested in the award units, or portion thereof, that would have otherwise vested on December31, 2018 if on any day after December 31, 2018 and on or before December 31, 2020, the Company’s total stockholder return is greater than zero and the executive is employed by the Company on that date. If the performance-based RSUs have not vested on or before December 31, 2020, such performance-based RSUs shall be cancelled and forfeited for no consideration. These performance-based RSU awards were granted pursuant to the Company’s 2013 Long-Term Incentive Plan. The Company also awarded 99,142, 95,328, 41,944, 27,645 and 19,351 time-vested RSUs to the Company’s Chief Executive Officer, President, Chief Financial Officer, General Counsel and Chief Accounting Officer, respectively, vesting one-third each year beginning on the first anniversary of the grant date of the awards.
